 

Exhibit 10.1

 

LOGO [g107546g46v82.jpg]     

10390 Pacific Center Court, San Diego, CA 92121

858Ÿ646Ÿ 1100, FAX: 858Ÿ646Ÿ1151

www.vical.com

CONSULTING AGREEMENT

This Consulting Agreement (the “Agreement”) is entered into as of August 1, 2010
(the “Effective Date”), between VICAL INCORPORATED (“Vical”), a Delaware
Corporation, having a place of business at 10390 Pacific Center Court, San
Diego, CA 92121-4340 and Gary A. Lyons (the “Consultant”), an individual having
a principal address of [***].

WHEREAS, Vical hereby engages the Consultant, as an independent contractor and
not as an employee of Vical, to perform the services (the “Services”) described
in Exhibit A, on the terms and subject to the conditions of this Agreement. The
Consultant hereby accepts such engagement. The specific details of the Services
set forth in Exhibit A may change during the term of this Agreement and any
changes will be specified in writing by Vical and made a part of this Agreement
upon acceptance by the Consultant prior to the institution of any such changes.

WHEREAS, Consultant understands that Vical possesses and will continue to
possess information that has been created, discovered or developed, or has
otherwise become known to Vical that is either nonpublic, proprietary, a trade
secret, or confidential in nature, including without limitation information
created, discovered, developed or made known by or to Consultant (and within the
scope of this Agreement) during the period of or arising out of the Consultant’s
retention as a consultant by Vical. All of the aforementioned information is
hereinafter called “Proprietary Information”. By way of illustration, but not
limitation, Proprietary Information includes trade secrets, processes, formulae,
data and know-how, improvement, inventions, techniques, marketing plans,
strategies, forecasts and customer lists.

NOW, THEREFORE, In consideration of the foregoing, and of the mutual covenants,
terms and conditions hereinafter expressed, the parties agree as follows:

The recitals set forth above are incorporated into this Agreement as though
fully set forth herein.

 

1. All Proprietary Information shall be the sole property of Vical and its
assigns, and Vical and its assigns shall be the sole owner of all patents and
other rights in connection therewith. At all times during Consultant’s retention
by Vical and at all times after termination of such retention Consultant hereby
agrees to keep in confidence and trust all Proprietary Information, and will not
use or disclose any Proprietary Information or anything relating to it without
the written consent of Vical, except as may be necessary in the ordinary course
of performing duties as a consultant of Vical.

 

2. All documents, data, records, apparatus, equipment and other physical
property whether or not pertaining to Proprietary Information, that is furnished
to Consultant by Vical or produced by the Consultant or others shall be and
remain the sole property of Vical and shall be returned promptly to Vical as and
when requested by Vical. Should Vical not so request, Consultant shall return
and deliver all such property upon termination of this Agreement for any reason
and Consultant shall not take any such property or any reproduction of such
property upon such termination.

 

3. Consultant agrees not to use any of such Proprietary Information at any time
except for the purposes of performing the Services specified herein; provided,
however, Consultant shall have no liability to Vical with respect to use or
disclosure to others not parties to this Agreement, of such Proprietary
Information as Consultant can establish by written documentation to:

 

  (a) have been publicly known prior to disclosure by Vical of such Proprietary
Information to Consultant;



--------------------------------------------------------------------------------

 

  (b) have become publicly known, without fault on the part of Consultant,
subsequent to disclosure by Vical of such Proprietary Information to Consultant;

 

  (c) have been otherwise known by Consultant prior to communication by Vical to
Consultant of such Proprietary Information as evidenced by written records;

 

  (d) have been received by Consultant at any time from a source other than
Vical lawfully having possession of such Proprietary Information;

 

  (e) have been independently developed by Consultant without access to such
Proprietary Information, as evidenced by written records; or

 

  (f) be required by applicable law to be disclosed to a governmental authority
or regulatory agency; provided, however, that to the extent permitted by
applicable law, Consultant shall use its best efforts to obtain the agreement of
such governmental authority to maintain the confidentiality of any such
Proprietary Information.

 

4. The Consultant’s obligation to hold Proprietary Information in confidence
shall remain in effect for a period of five (5) years from the receipt of the
Proprietary Information, except with respect to any trade secret and provided
that Vical notified the Consultant that such Proprietary Information is a trade
secret.

 

5. Upon the request of Vical, Consultant agrees to promptly return, at Vical’s
reasonable expense, all tangible items, and all copies thereof (except for a
single copy that may be retained for archival purposes only), relating to
Vical’s Proprietary Information, including all written material, photographs,
models, compounds, compositions and any other items or information made
available or supplied by Vical to Consultant.

 

6. Consultant agrees that any work prepared for Vical which is eligible for
copyright protection in the United States or elsewhere shall be a work made for
hire. If any such work is deemed for any reason not to be a work made for hire,
Consultant shall assign all right, title and interest in the copyright in such
work, and all extensions and renewals thereof, to Vical, and agree to provide
all assistance reasonably requested by Vical in the establishment, preservation
and enforcement of its copyrights in such work, such assistance to be provided
at Vical’s expense but without any additional compensation. Consultant agrees to
waive all moral rights relating to the work developed or produced, including
without limitation any and all rights of identification of authorship and any
and all rights of approval, restriction or limitation on use or subsequent
modifications.

 

7. Consultant agrees that during the term of this Agreement, Consultant shall be
an independent contractor, and not an employee, agent, joint venturer or partner
of Vical. Neither party shall have the authority to make any statement,
representation or commitment of any kind, or to take any action, which shall be
binding on the other party, without the prior written consent of the other
party. Consultant further agrees that during the term of this Agreement it will
not be entitled to any of the benefits that Vical may make available to its
employees, such as group health insurance, workers’ compensation insurance
coverage, profit sharing, or retirement benefits.

 

- 2 -



--------------------------------------------------------------------------------

 

8. Consultant represents that the performance of all the terms of this Agreement
does not and will not breach any agreement, including confidentiality
agreements, between Consultant and any third party.

 

9. This Agreement shall be governed by and construed in accordance with the laws
of the State of California, without regard to choice of law principles.

 

10. This Agreement and its exhibit(s) constitute the entire Agreement between
the parties relating to the Services. Neither this Agreement nor any exhibit
hereto may be modified without a writing signed by both parties to be charged.

 

11. Either party shall have the right to terminate this Agreement at any time
with thirty (30) days written notice to the other party. Termination of this
Agreement shall not relieve the parties of any obligation accrued prior to such
termination, and the provisions of Paragraphs 1-9 as well as the Compensation
section of Exhibit A shall survive the termination of this Agreement.

 

12. Consultant shall not assign or transfer this Agreement or any of its rights
or obligations under this Agreement (in whole or in part), whether voluntary, by
operation of law or otherwise, without the prior written consent of Vical. Nor
shall Vical assign or transfer this Agreement without prior written notice to
Consultant. Any purported assignment or transfer in violation of this Paragraph
shall be void.

ACCEPTED AND AGREED TO:

 

VICAL INCORPORATED     Gary A. Lyons   By:   

  /s/ JILL BROADFOOT

    By:   

  /s/ GARY LYONS

  Name:   

  Jill Broadfoot

    Name:   

  Gary Lyons

  Title:   

  CFO

    Date:   

  September 14, 2010

  Date:   

  September 14, 2010

    SS No.:   

  ***

 

 

- 3 -



--------------------------------------------------------------------------------

 

EXHIBIT A

 

Term:

   This Agreement shall terminate on December 31, 2010, unless renewed in a
writing signed by both parties for an additional six (6) months. Either party
shall have the right to terminate this Agreement at any time with thirty (30)
days’ written notice to the other party.

Nature of Services:

   Consultant shall consult with Vical on Vical’s business development efforts,
which include potential licensing and/or partnering of Vical’s DNA-based vaccine
and therapeutic programs.

Compensation:

   Consultant shall be compensated by Vical at the rate of seventy-five hundred
dollars ($7,500.00) per month, and shall be payable to Consultant within thirty
(30) days’ of Vical’s receipt of Consultant’s invoice – which shall describe in
adequate detail all services performed.    Travel must be authorized in advance
by Vical.    Compensation and expenses should be submitted to Vical via invoices
within thirty (30) days of service rendered.

663514 v1/SD

 

- 4 -